I am unable to agree to the opinion or judgment of the majority of the court. If it be conceded that the small sum required to be paid for certificates is a "tax," in the sense in which that word is used in the Constitution, then it would follow logically that the law is invalid, since it contains numerous exceptions, not based on any reasonable or rational classification. However, I do not believe the two dollars required to be paid, under the terms of this act, is in any proper sense a tax or any part or portion of the taxing system of the State. I deem it unnecessary to elaborate my views. My sole purpose is to state my position. With great reluctance, I respectfully enter my dissent.
The following authorities, I believe, abundantly sustain my position: Geif v. State, 31 Tex.Crim. Rep.; Twin City Bank v. Nebeker, 167 U.S. 196; Harper v. Elberton, 23 Ga. 566; State v. Bernheim, 19 Mont. 512; State v. Wright, 14 Oregon, 365; Brown v. Galveston, 97 Tex. 1; Johnson v. Loper, 46 N.J.L. 325; State of Minn. v. Lens, 48 L.R.A., 88; State v. Sharpless, 96 Am. St. Rep., 893; Ex parte Lucas, 61 S.W. Rep., 219. In the last three cases cited quite similar statutes were upheld. 25 Cyc., 605; People v. Nagkee, 52 Am. Dec., 312; Terre Haute v. Kersey, 95 Am. St. Rep., 298; People v. Coleman, 60 Am. Dec., 581; Ex parte Gregory, 20 Texas Crim. App., 210. Many others might be cited. *Page 563